Citation Nr: 0515587	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  04-06 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether P.S. may be recognized as a helpless child of the 
appellant.


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to May 1955.  
The appellant is the veteran's surviving spouse, and is in 
receipt of death pension benefits.  She has brought a claim 
for additional benefits on behalf of her son, P.S., claiming 
that he is permanently incapable of self-support.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  


FINDINGS OF FACT

1.  The veteran's son, P.S., was born in January 1982 and 
attained the age of 18 in January 2000.

2.  It is not shown that P.S. was permanently incapable of 
self-support by reason of physical or mental defect present 
when, or before, he attained age 18.


CONCLUSION OF LAW

The criteria for establishing that the appellant's son, P.S., 
is a helpless child, are not met.  38 U.S.C.A. § 101(4) (West 
2002); 38 C.F.R. §§ 3.57, 3.356 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA - The Duty to Inform and Assist

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in this case.

The appellant has been advised of VA's duties to notify and 
assist in the development of the claim.  In May 2003, prior 
to the rating on appeal, the appellant was sent a latter that 
specifically apprised her of the evidence necessary to 
establish that her son was a helpless child for VA benefits 
purposes.  By the July 2003 rating decision, the January 2004 
statement of the case (SOC), and the March 2004 supplemental 
statement of the case (SSOC), the appellant was fully 
notified of the evidence necessary to substantiate her claim.  
While these documents did not mention the VCAA, they 
specifically informed the appellant of the duties mandated by 
the VCAA, with identification of the parties responsible for 
obtaining pertinent evidence.  Regarding notice content, in 
May 2003 the appellant was specifically advised to tell VA 
about any additional evidence or information that she would 
like VA's help in obtaining.  There is no further duty to 
notify.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Regarding the duty to assist, VA has offered to assist the 
appellant in obtaining any pertinent records which may 
support her claim for benefits on behalf of her son, and 
records have been obtained and associated with the claims 
file.  The appellant has not identified any unobtained 
records which are relevant to the claim, and VA is not aware 
of any such records showing the medical condition of the 
appellant's son prior to his eighteenth birthday.  Although 
the appellant submitted a release for records of her son's 
treatment for a psychiatric condition dating from 2001 to the 
present, records of his current treatment are not relevant to 
the claim.  These could not possibly substantiate that the 
appellant's son had the incapacity for self support prior to 
his eighteenth birthday, which was in January 2000, prior to 
the date of these records.  As such, there is no obligation 
under VCAA to obtain these records.  VA's notice and 
assistance obligations are met.  The appellant and her son 
are not prejudiced by the Board's proceeding with appellate 
review. 



Factual Background

The appellant's son, P.S., was born in January 1982, and was 
recognized as the veteran's stepson prior to his death in 
November 1986.  He attained age 18 in January 2000.  

In August 2002, the appellant submitted a request for 
approval of school attendance on behalf of her son.  This 
showed that her son was enrolled as a full time student in a 
course to study refrigeration.  In November 2002, she 
informed VA that her son was no longer in training as of 
October 2002.  

In January 2003, the appellant submitted a claim for 
additional benefits on behalf of her son as a helpless child.  
She submitted a copy of a psychometric report by a clinical 
psychologist dated in May 1998 when the report noted that her 
son was 16 years old.  The examiner noted that the 
appellant's son was not interested in his school studies and 
felt isolated from the group.  On intelligence testing, he 
place below average, but tested normal on the verbal scale.  
He demonstrated ability in skills of numeric reasoning, 
logical thinking, social judgment, and an ability to abstract 
between concrete terms.  He demonstrated that he fell behind 
in skills of visual organization.  He showed apathy in 
accomplishing manual tasks.  In summary, the examiner noted 
that he fell behind in perceptual motor skills which 
apparently affected him in what he did in the area of 
schooling.  It was recommended that he work on his motivation 
and participate in socializing activities.  

A May 2003 determination of the Social Security 
Administration (SSA) shows that the appellant's son was under 
a disability, as defined in the Social Security Act, since 
June 2001, the date the disability began as alleged by the 
claimant.  The decision further notes that the appellant's 
son was 19 years old in June 2001 and, based on the medical 
evidence, had exhibited a psychotic episode recently while 
visiting the Dominican Republic.  He required hospital 
admission for four days and after discharge, he exhibited a 
new episode characterized by disorganized and aggressive 
behavior.  Since then he had been diagnosed with 
schizophrenia, undifferentiated type, with a poor 
rehabilitation prognosis.  SSA identified this disability as 
a severe impairment, with an onset date of June 2001.  All 
the medical evidence cited in the decision was for treatment 
dated post-January 2000, following his eighteenth birthday.

In a February 2004 statement, the appellant wrote that her 
son was disabled before his eighteenth birthday.  She noted 
that although he made an attempt to go to a technical school 
to learn a trade, he was unable to complete the course due to 
his disability.  

Legal Criteria and Analysis

The term "child" includes an unmarried person, who before 
reaching the age of 18 years, became permanently incapable of 
self-support.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57.  
Pursuant to 38 C.F.R. § 3.356(a), a child must be shown to be 
permanently incapable of self-support by reason of mental or 
physical defect at the date of attaining the age of 18 years.  
The focus of analysis is on the individual's condition at the 
time of his 18th birthday.  It is that condition which 
determines whether entitlement to the status of "child" 
should be granted.  See Dobson v. Brown, 4 Vet. App. 443 
(1993).

Rating determinations will be made solely on the basis of 
whether the child is permanently incapable of self-support 
through his own efforts by reason of physical or mental 
defects.  The question of permanent incapacity for self-
support is one of fact for determination by the rating agency 
on competent evidence of record in the individual case.  
Rating criteria applicable to disabled veterans are not 
considered controlling.  Principal factors for consideration 
are: 1) that a claimant is earning his own support is prima 
facie evidence that he is not incapable of self-support.  
Incapacity for self-support will not be considered to exist 
when the child by his own efforts is provided with sufficient 
income for his reasonable support; 2) a child shown by proper 
evidence to have been permanently incapable of self-support 
prior to the date of attaining the age of 18 years, may be so 
held at a later date even though there may have been a short 
intervening period or periods when his condition was such 
that he was employed, provided the cause of incapacity is the 
same as that upon which the original determination was made 
and there were no intervening diseases or injuries that could 
be considered major factors.  Employment which was only 
casual, intermittent, tryout, unsuccessful, or terminated 
after a short period by reason of disability, should not be 
considered as rebutting permanent incapability of self- 
support otherwise established; 3) employment of a child prior 
or subsequent to the delimiting age may or may not be a 
normal situation, depending on the educational progress of 
the child, the economic situation of the family, indulgent 
attitude of parents, and the like.  In those cases where the 
extent and nature of disability raises doubt as to whether 
they would render the average person incapable of self- 
support, factors other than employment are for consideration.  
In such cases it should be considered whether the daily 
activities of the child in the home and community are 
equivalent to the activities of employment of any nature 
within the physical or mental capacity of the child which 
would provide sufficient income for reasonable support.  Lack 
of employment of the child either prior to the delimiting age 
or thereafter should not be considered as a major factor in 
the determination to be made, unless it is shown that it was 
due to physical or mental defect and not to mere 
disinclination to work or indulgence of relatives or friends; 
and 4) the capacity of a child for self-support is not 
determinable upon employment afforded solely upon sympathetic 
or charitable considerations and which involved no actual or 
substantial rendition of services.  38 C.F.R. § 3.356(b).

Here, while P.S. clearly is currently disabled and dependent 
on the appellant, the evidence of record does not show that 
he was permanently incapable of self- support by reason of 
mental or physical defect when he attained age 18, in January 
2000.  In fact, the only assessment of P.S.'s mental status 
prior to his eighteenth birthday, the May 1998 psychiatric 
evaluation, shows that he needed to work on his motivation 
and participate more on socializing activities.  No diagnosis 
of any psychiatric disability was given.  Of particular 
significance is the fact noted in the May 2003 SSA disability 
determination that the onset of his mental disability was in 
June 2001, which was undisputed at the time by the appellant, 
and in fact the date of the alleged onset noted in her claim 
for SSA disability benefits on behalf of her son.  There is 
no evidence that any mental disorder was diagnosed before 
P.S. became 18 years of age, and no evidence supporting a 
finding that P.S. was permanently incapable of self-support 
by reason of mental or physical defect prior to attaining age 
18.

The Board has considered the statements of the appellant that 
P.S. was incapable of self support due to mental impairment 
before the age of 18, but the preponderance of the evidence 
is against the claim and the claim must be denied.


ORDER

The appeal to establish P.S. as a helpless child of the 
appellant is denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

